Citation Nr: 1530507	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  08-17 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of a left knee disorder, as secondary to a service connected-low back disorder.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right ankle disorder, as secondary to a service connected-low back disorder.

3.  Entitlement to an increased evaluation for a low back disorder, currently evaluated at 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge in April 2015.

The issue of an increased evaluation for a low back disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed claims for service connection for a left knee disorder and a right ankle disorder in July 2003.  VA denied the claims in a May 2004 rating decision.  The Veteran did not submit a Notice of Disagreement with this rating decision, nor did he submit new and material evidence within a year of the rating decision, so the rating decision became final.

2.  Since this final denial, the Veteran has submitted evidence which tends to substantiate the claims for a left knee disorder and a right ankle disorder.  

3.  The Veteran's service connected-low back disorder caused his left knee and right ankle disorders.


CONCLUSIONS OF LAW

1.  The May 2004 rating decision denying the claims of service connection for a left knee disorder and a right ankle disorder is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2003).

2.  New and material evidence since the May 2004 decision has been submitted to allow the reopening of the left knee and right ankle disorder claims.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for left knee and right ankle disorders are met.  38 U.S.C.A. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

The Board is reopening and granting the claims of service connection for left knee and right ankle disorders on the basis of new and material evidence.  Therefore, VCAA notice compliance requires no further discussion for these claims.


Reopening of the Claims on the Basis of New and Material Evidence 

The claims for service connection for left knee and right ankle disorders were previously denied by a May 2004 rating decision, the rating decision was not timely appealed, and the Veteran did not submit new and material evidence within a year of the rating decision.  As such that rating decision is final.  The Board has the jurisdictional responsibility to determine whether there is new and material evidence, irrespective of what the RO determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  If the Board finds that no such evidence has been offered, the analysis must end, and what the RO may have determined in this regard is irrelevant.  Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims). 

If, however, new and material evidence has been submitted since the prior final denial of these claims, then they must be reopened and the former disposition reconsidered.  38 U.S.C.A. § 5108.

When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108.  According to VA regulation, "new" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  This presumption only applies when determining whether the evidence is new and material.  It also does not apply when determining the credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or assertions beyond the competence of the person making them).

The last final denial of these claims was in May 2004, and VA must determine whether new and material evidence has been submitted since that time to reopen them.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim).

The May 2004 rating decision denied the claims for left knee and right ankle disorders because the evidence showed the disorders resulted from "an injury that occurred several years after release from active duty," i.e., a 1998 hunting accident.  At the time of the denials, the record consisted of the Veteran's service treatment records and a VA examination.  

Since that rating decisions, the Veteran has testified as to the circumstances of the hunting accident and submitted medical evidence from the date of the accident.  The Board finds this evidence to be both new and material evidence.  The evidence is new since it was not considered during the previous adjudication of the claims, and it is material to the disposition of the claims. 

Accordingly, new and material evidence has been submitted to reopen these previously denied and unappealed claims.  38 U.S.C.A. § 5108.  

Secondary Service Connection

Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran has right ankle and left knee disorders and a service-connected low back disorder, so the first two prongs are met.  It is also undisputed that the ankle and knee disabilities were the result of a fall the Veteran had out of a tree stand.  The issue that remains is whether the Veteran's service connected back disability caused the fall.

The Veteran contends his back disorder flared up while he was hunting, thereby disorienting him and causing him to fall from a tree stand.  At the Veteran's Board hearing, the Veteran provided significant detail as to the incident in which he fell from the tree stand.  

The Veteran is competent to report experiences that are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Veteran is considered competent to report the details of what occurred when he fell out of the tree stand.  The issue then is whether the Veteran's statements are credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  At the Veteran's Board hearing, the undersigned Veterans Law Judge had the opportunity to hear from the Veteran and found his presentation to be plausible and consistent.  The Board has no reason to doubt the credibility of the Veteran's presentation.   

The Veteran's contentions are further bolstered by his primary care physician at VA who submitted a statement in May 2015 noting the Veteran's back disorder "has gotten worse over the years, and that this could very well cause [the Veteran] to fall, and has contributed to [the Veteran] falling in the past."  The RO found the medical evidence from the day of the fall was silent on the etiology of the fall, and, as such, denied causation.  However, while the evidence was silent to the Veteran's back causing a fall, the silence does not contradict the Veteran's version of events, nor does any subsequent evidence impugn the Veteran's credibility.  

Because the competent and credible lay evidence supports a finding that the Veteran's service connected back disability caused him to fall out of a tree stand, and that the fall caused left knee and right ankle disabilities, the criteria for secondary service connection have been met, and the Veteran's service connection claims are accordingly granted.  


ORDER

VA has received new and material evidence to reopen a claim for service connection for a left knee disorder.  

Service connection for a left knee disorder is granted. 

VA has received new and material evidence to reopen a claim for service connection for a right ankle disorder.  

Service connection for a right ankle disorder is granted. 


REMAND

The Veteran testified that he has received treatment at the Huntington VA Medical Center continuously during the pendency of the appeal.  VA has some, but not all, of these records, so remand is warranted to obtain the outstanding records.  

Additionally, as of the date of this Remand, VA has requested a VA back examination for the Veteran.  The Board needs these results before it adjudicates the increased evaluation issue, so remand is warranted to obtain these results when they are available.

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claim on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

In particular, arrange to obtain:
(a) all VA treatment records from the Huntington VAMC, dated from July 2009 to May 2012 and from October 2013 to present; and
(b) the results of the VA back examination requested in June 2015.

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim on appeal.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


